Haskell, J.
Four actions of trespass q. c. brought the same day for four several trespasses upon the same close, one May 30th, one July 10th, one July 11th and one July 26th, 1893. The cases were ordered on trial together, and verdicts for nominal damages were rendered for the plaintiff in each case.
I. Exception is taken to the order that the cases be tried together. The cases were all of the same nature, between the same parties, touching the same locus and might well have been included in one action at the beginning, instead of incurring the expense of four writs all sued out the same day. The discretion *458of the presiding justice in ordering one trial was wisely exercised, and, moreover, is not the subject of exception. Dunn v. Kelley, 69 Maine, 145; Pettengill v. Shoenbar, 84 Maine, 104. It should be noticed that these actions were not consolidated, but ordered on trial together, leaving each case otherwise subject to the same procedure as if tried separately. Authorities as to the consolidation of actions do not fully apply. The order complained of is the exercise of a discretion touching the order and dispatch of business long exercised in Massachusetts and hitherto here unquestioned. Witherlee v. Ocean Ins. Co., 24 Pick. 67; Kimball v. Thompson, 4 Cush. 445; Springfield v. Sleeper, 115 Mass. 587.
II. Exception is taken to the ruling of the presiding justice made at the close of the evidence, which is voluminous, that the title to the locus was in the plaintiff, and that the evidence did not estop him from recovering damages, or show a license for the defendant’s acts. The ruling is very broad, and the exceptions do not disclose to what particular legal propositions it applies, and hardly come within the rule of McKown v. Powers, 86 Maine, 291. At any rate, no error of law is perceived.
III. The remaining exception is to a ruling, in substance, that if plaintiff held possession of the locus through an agent he might have trespass for injury to the possession. Of course he could. If the possession was his, he should have damages for its disturbance. If it was not his, then he suffered no injury and can have no damages. Bank v. Wallace, 87 Maine, 33.
IV. A new trial is asked because the verdict is both against the law and evidence. A careful examination of the case does not clearly show error; and, moreover, verdicts are hardly to be disturbed, on motion of defendant, where the damages assessed are nominal, and the judgment will settle little but damages.
V. The newly-discovered evidence does not come within the rules that, in such cases, make it effective. Michaud v. Canadian Pacific Railway Co., 88 Maine, 381.
Motion and exceptions overruled,